[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CONSOLIDATED MEMORANDUM OF DECISION
These are consolidated statutory appeals concerning unemployment compensation. The Employment Security Division of the Board of Review certified the records to the Superior Court. Conn. Gen. Stat. §31-249b. The facts have been found by the Board of Review. The plaintiff, who appears pro se, has not filed a motion to correct the finding. Practice Book § 22-4. He has filed no brief in response to the briefs filed by the Administrator and his former employer. The Court's function in this context is to determine "whether there was any evidence to support in law the conclusions reached." Practice Book §22-9(a). After considering the record, the Court determines that the answer to this question is Yes. The plaintiff essentially asks the Court to make its own findings in the factual dispute at hand, which is something the Court cannot do. Moreover, the record demonstrates that the administrative action complained of was not unreasonable, arbitrary, illegal, or an abuse of discretion.
The appeals are dismissed.
Jon C. Blue Judge of the Superior Court